Citation Nr: 0526971	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-10 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a higher rate of dependency and indemnity 
compensation (DIC) benefits beyond the aid and attendance 
rate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and A.T.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 until 
February 1944, when he was killed in action in Europe, during 
World War II. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO), which granted DIC benefits at the aid 
and attendance level for a surviving spouse.  The appellant, 
who is the veteran's surviving spouse, appealed the actual 
amount of the award.

The appellant and her helper, A.T., testified at a Board 
hearing that was chaired by the undersigned Veterans Law 
Judge sitting at the RO in August 2004.  A transcript of that 
hearing has been made part of the claims folder.


FINDING OF FACT

The veteran died in February 1944 and the RO, having verified 
that his enlisted pay grade was E-5, has determined the 
amounts of monthly payments due to the appellant on account 
of her being a surviving spouse with no dependents by 
matching these criteria with the appropriate charts provided 
for these purposes by the Veterans Benefits Administration 
for the periods of time in question.


CONCLUSION OF LAW

The claim of entitlement to a higher rate of DIC benefits 
beyond the aid and attendance rate lacks legal merit or 
entitlement under the law.  38 U.S.C.A. § 1311(a)(3) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.21 (2004); M21-1, Part I, 
Appendix B, Changes 42, 45, 48 (2002-2004).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

I.  Factual background

The record shows that the appellant, a recipient of DIC 
benefits for many years, filed a claim for aid and attendance 
benefits in July 2002, claiming entitlement to those benefits 
on account of legal blindness and a factual need for aid and 
attendance, as required by regulation.  See 38 C.F.R. 
§ 3.351(b),(c) (2004).  

The RO granted aid and attendance benefits in the rating 
decision now under appellate review, dated in August 2002, 
after concluding that the appellant was indeed legally blind 
and in need of the daily assistance of another person in 
performing her routine daily activities.  The grant was made 
effective from August 16, 2002.

The RO notified the appellant of the grant of aid and 
attendance benefits by letter dated in August 2002, 
explaining therein that the new amount of $1,169.00 per month 
was based on her being a surviving spouse with no dependents.  
The letter also explained that the first payment date would 
be September 1, 2002, the first day of the month following 
the effective date of the grant of aid and attendance 
benefits.

In January 2003, the RO received the appellant's notice of 
disagreement (NOD) "with the amount of the award" granted 
by the RO.  Essentially, the appellant argued that the amount 
awarded was not sufficient to cover her monthly expenses and 
that it should accordingly be increased.

In the statement of the case (SOC) issued in January 2004, 
the RO explained the computation of the calculated award of 
$1,169.00 by indicating that, pursuant to 38 U.S.C.A. 
§ 1311(a) and the table contained in Appendix B of the 
Veterans Benefits Administration Manual M21-1 (the M21-1), 
the appellant was entitled, as of September 1, 2002, to a 
basic monthly rate of $935.00, plus an additional $234.00 on 
account of her being in need of aid and attendance, for a 
total award of $1,169.00.

The SOC further explained that, effective on December 1, 
2002, the award would be increased to a basic monthly rate of 
$948.00, plus $237.00 for aid and attendance, for a total of 
$1,185.00, and that, effective from December 1, 2003, the 
award would be again increased, this time to a basic monthly 
rate of $967.00, plus $241.00 of aid and attendance, for a 
new total of $1,208.00.

The appellant filed her Substantive Appeal in March 2004, 
attaching to her VA Form 9 a photocopy of her NOD of January 
2003.

At the August 2004 hearing before the undersigned, the 
appellant and her helper essentially restated the appellant's 
contentions that believes that VA should grant a monetary 
award higher than the one calculated by the RO, as the 
monetary awards granted by the RO were inadequate to take 
care of her expenses.

At the August 2004 hearing, the appellant also submitted a 
July 2004 statement from her treating physician, confirming 
that she remained legally blind due to severe macular 
degeneration and was dependent on the assistance of another 
person for all activities of daily living.  The appellant 
waived her right to have this evidence initially considered 
at the RO level.


II.  Legal analysis

The rates of compensation and DIC for surviving spouses are 
published in tabular form in Appendix B of the M21-1, Part I, 
and are to be given the same force and effect as if published 
in Title 38 of the Code of Federal Regulations.  38 C.F.R. 
§ 3.21 (2004).

In the case of DIC benefits paid to a surviving spouse that 
are predicated on the death of a veteran before January 1, 
1993, the monthly rate of such compensation shall be the 
amount based on the pay grade of such veteran [as set forth 
in the tables set up for that purpose in Appendix B of the 
M21-1, Part I].  38 U.S.C.A. § 1311(a)(3) (West 1999 through 
West 2002 & Supp. 2005).  

The basic amount will be increased by the amount provided in 
Section 1311(c) in effect at the time in question [also found 
in the M21-1, specifically in a footnote to the tables 
therein] if the surviving spouse is found to be entitled to 
aid and attendance.  38 U.S.C.A. § 1311(c).

The record shows that VA has determined that the veteran was 
an E-5 at the time of his death.  Because the veteran died in 
1944 (i.e., before January 1, 1993), the above mentioned 
tables of Part I of the M21-1 are to be applied in this case 
to determine the appropriate amount of compensation payable 
to the appellant.

Effective from December 1, 2001, a survivor spouse's basic 
monthly rate in the case of an E-5 veteran who died prior to 
January 1, 1993, was $935.00, plus an additional $234.00 if 
the surviving spouse was entitled to aid and attendance, for 
a total of $1,169.00.  See M21-1, Part I, Appendix B, Change 
42, V(12/2001)-2 (Nov. 4, 2002).

Effective from December 1, 2002, a survivor spouse's basic 
monthly rate in the case of an E-5 veteran who died prior to 
January 1, 1993, was $948.00, plus an additional $237.00 if 
the surviving spouse was entitled to aid and attendance, for 
a total of $1,185.00.  See M21-1, Part I, Appendix B, Change 
45, V(12/2002)-3 (Sep. 25, 2003).

Effective from December 1, 2003, a survivor spouse's basic 
monthly rate in the case of an E-5 veteran who died prior to 
January 1, 1993, was $967.00, plus an additional $241.00 if 
the surviving spouse was entitled to aid and attendance, for 
a total of $1,208.00.  See M21-1, Part I, Appendix B, Change 
48, V(12/2003)-3 (Oct. 4, 2004).

As shown above, the RO correctly calculated the amounts of 
benefits due to the appellant when it granted aid and 
attendance benefits in August 2002 and when it thereafter re-
calculated the amounts payable to her through January 2004 in 
the January 2004 SOC.

The Board sympathizes with the appellant's request to be 
granted higher rates than those above assigned on account of 
her being found to be in need of aid and attendance, the law 
is clearly dispositive of her claim, precluding the Board (or 
the RO, for that matter) from granting rates higher than 
those authorized by law.  "Payment of government benefits 
must be authorized by statute."  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (citing, inter alia, OPM v. Richmond, 496 
U.S. 414, 424 (1990) (holding that payments of money from 
Federal Treasury are limited to those authorized by 
statute)).  Thus, the claim for a higher rate of DIC benefits 
beyond the aid and attendance rate lacks legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As such, it has failed and must necessarily be 
denied.

III.  Final consideration regarding VA's re-defined duties to 
assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

VA's General Counsel has held that under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel has held with regard to 38 U.S.C.A. § 5103A, that VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome was controlled by the law, and the facts 
are not in dispute.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In the instant case the relevant facts are not in dispute, 
and the law is controlling.  Accordingly the VCAA is not 
applicable.


ORDER

Entitlement to a higher rate of DIC benefits beyond the aid 
and attendance rate is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


